Exhibit 10x

*Confidential Treatment Requested

 

 

AMENDED AND RESTATED

TERRITORY A PRODUCT KNOW-HOW LICENSE AGREEMENT

among

SANOFI

BRISTOL-MYERS SQUIBB COMPANY

and

SANOFI PHARMA BRISTOL-MYERS SQUIBB

dated as of January 1, 2013

 

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  ARTICLE 1      DEFINITIONS   

1.1

  Defined Terms      2   

1.2

  Additional Defined Terms      4      ARTICLE 2      GRANT OF LICENSE   

2.1

  License Grant      5   

2.2

  No Transfer      5   

2.3

  No Implicit Rights      5   

2.4

  Goodwill      6   

2.5

  Corporate Name Authorization      6   

2.6

  Location-Gérance      6      ARTICLE 3      SUB-LICENSE   

3.1

  General Sub-License      6   

3.2

  Termination of Sub-License      6      ARTICLE 4      CONSIDERATION   

4.1

  Development Royalty      6   

4.2

  Payment      6   

4.3

  Method of Payment      7   

4.4

  Records      7   

4.5

  Taxes      7      ARTICLE 5      TERM; TERMINATION   

5.1

  Term; Termination      7   

5.2

  Consequences of Termination      8      ARTICLE 6      CONFIDENTIALITY     
ARTICLE 7      MISCELLANEOUS   

7.1

  Notices      9   

7.2

  Governing Law      11   

7.3

  Dispute Resolution      11   

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

i



--------------------------------------------------------------------------------

7.4

  Specific Performance      11   

7.5

  No Third Party Beneficiaries      12   

7.6

  Assignment      12   

7.7

  Severability      12   

7.8

  Waivers and Amendments      12   

7.9

  Headings      13   

7.10

  Entire Agreement      13   

7.11

  No Partnership or Joint Venture      13   

7.12

  Governing Language      13   

7.13

  Counterparts      13   

7.14

  Force Majeure      13   

7.15

  Definitive Agreement      14   

SCHEDULES

SCHEDULE 1A       TERRITORY A

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PRODUCT KNOW-HOW LICENSE AGREEMENT (this “Agreement”)
dated as of January 1, 2013 is hereby made by and among:

Sanofi, a société anonyme organized and existing under the laws of the French
Republic (“Sanofi”);

Bristol-Myers Squibb Company, a corporation organized and existing under the
laws of the State of Delaware, United States of America (“BMS”); and

Sanofi Pharma Bristol-Myers Squibb, a société en nom collectif organized and
existing under the laws of the French Republic (the “SNC Partnership” and,
together with Sanofi and BMS, the “Parties” and, individually, each a “Party”).

W I T N E S S E T H:

WHEREAS, Sanofi previously discovered and patented two new chemical entities,
one known as SR 47436 with the international non-proprietary name Irbesartan
(“Irbesartan”) and one known as SR 25990C with the international non-proprietary
name Clopidogrel Hydrogenosulphate (“Clopidogrel”);

WHEREAS, Sanofi, BMS and Sterling Winthrop Inc., a Delaware corporation
(“Sterling”) entered into a Development Agreement dated July 29, 1993 (the
“Development Agreement”) for, among other things, the development of Irbesartan
and Clopidogrel;

WHEREAS, pursuant to an Amended and Restated Asset Purchase Agreement dated as
of September 30, 1994 among Eastman Kodak Company, Sanofi and Sterling, Sanofi
acquired certain assets, and assumed certain obligations, of the ethical
pharmaceutical business of Sterling, including the rights and obligations of
Sterling under the Development Agreement;

WHEREAS, Sanofi and BMS have entered into a Territory A Alliance Support
Agreement dated as of January 1, 1997 (the “Alliance Support Agreement”) and
have formed through their indirect wholly owned subsidiaries the SNC Partnership
for, among other things, the commercialization of the Products in Territory A
(as such terms are defined in the Alliance Support Agreement);

WHEREAS, Sanofi and the SNC Partnership have entered into an Irbesartan
Intellectual Property License Agreement (the “Irbesartan License Agreement”) and
a Clopidogrel Intellectual Property License and Supply Agreement (the
“Clopidogrel License Agreement”), each dated as of January 1, 1997, pursuant to
which Sanofi granted the SNC Partnership a license to use certain patents,
trademarks and know-how that neither were developed with nor are owned by BMS,
for the commercialization of the Products in Territory A;

WHEREAS, Sanofi and BMS have developed certain know-how under the Development
Agreement for the commercialization of the Products in Territory A and, as a
result, each has an undivided one-half direct ownership interest in the
Developed Know-How (as such term is defined herein);

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

WHEREAS, Sanofi, BMS and the SNC Partnership have entered into a Product
Know-How License Agreement (the “Original Agreement”), dated as of January 1,
1997, pursuant to which Sanofi and BMS granted to the SNC Partnership a license
under the Developed Know-How for the commercialization of the Products in
Territory A;

WHEREAS, the SNC Partnership has been commercializing the Products in Territory
A since that date;

WHEREAS, pursuant to a Master Restructuring Agreement (the “Definitive
Agreement”), dated as of September 27, 2012, by and between Sanofi and BMS,
Sanofi and BMS have agreed to simplify the overall governance, operating and
financial principles of their alliance with respect to the Products; and

WHEREAS, in connection with the transactions contemplated by the Definitive
Agreement, Sanofi and BMS have agreed to, among other things, (i) terminate the
Alliance Support Agreement, (ii) amend and restate the Irbesartan License
Agreement and the Clopidogrel License Agreement and (iii) amend and restate the
Original Agreement on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and the terms and
conditions set forth herein, the Parties hereby agree to amend and restate the
Original Agreement as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate”, when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Sanofi, the definition of Affiliate shall exclude
L’Oréal, a société anonyme organized and existing under the laws of the French
Republic. For the purposes of this definition, “control” shall refer to (a) the
possession, directly or indirectly, of the power to direct the management or
policies of a Person or to veto any material decision relating to the management
or policies of a Person, in each case whether through the ownership of voting
securities, by contract or otherwise; (b) the beneficial ownership, directly or
indirectly, of securities (excluding general partnership interests) representing
at least 50% of the voting power of all outstanding voting securities of a
Person; or (c) the beneficial ownership of at least 50% of the partnership
interests of a general partnership.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

2



--------------------------------------------------------------------------------

“Clopidogrel Product” means (i) a product with the sole active ingredient
Clopidogrel, in finished form, marketed under the trademarks Plavix® and
Iscover® or any trademark that is confusingly similar to or that is a
replacement for any such trademark, and (ii) a product (an “Identified Clopi
FDC”) which contains as the only active ingredients the combination of
Clopidogrel with acetylsalicylic acid, in finished form, marketed under the
trademarks DuoPlavin®, CoPlavix® and DuoCover® or any trademark that is
confusingly similar to or that is a replacement for any such trademark. For the
avoidance of doubt, Clopidogrel Products shall exclude any Fixed Dose
Combination Products.

“Developed Know-How” means any and all technical data, information, material and
other know-how that relate to the formulation of the Products, including,
without limitation, any analytical methodology, chemical, toxicological,
pharmacological and clinical data, formulae, procedures, protocols, techniques
and results of experimentation and testing, developed by Sanofi and BMS under
the Development Agreement.

“fixed dose combination” means a pharmaceutical dosage form containing fixed
doses of more than one active ingredient in which all active ingredients are
present in a single tablet, capsule or other form and shall expressly exclude
so-called “co-packaging” in which separate drugs in separate dosage forms are
sold in a single unit or bundle.

“Fixed Dose Combination Product” means a fixed dose combination containing
Clopidogrel or Irbesartan (other than the Identified Clopi FDCs and the
Identified Irbe FDCs).

“Governmental Authority” means any federal, state or local or any foreign or
supranational government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“Identified Clopi FDC” has the meaning set forth in the definition of
Clopidogrel Product.

“Identified Irbe FDC” has the meaning set forth in the definition of Irbesartan
Product.

“IFRS Net Sales” means, with respect to a Product, net sales of Sanofi (or its
Affiliates or their respective licensees or sublicensees) as audited and
reported in Euros by Sanofi (or its Affiliates or licensees) in accordance with
International Financial Reporting Standards (“IFRS”), as IFRS may be modified
from time to time. For the avoidance of doubt: (a) IFRS Net Sales shall not
include samples, compassionate use of the Products and the like; provided that
revenue from Products sold to third parties for clinical trial purposes shall be
included in IFRS Net Sales; and (b) any Damages (as defined in the Definitive
Agreement) paid by Sanofi pursuant to Article IX of the Definitive Agreement
shall not be treated as a deduction for purposes of calculating IFRS Net Sales.
In calculating IFRS Net Sales, the Parties shall disregard any related Know-How,
Discovery or other royalties paid to Sanofi after January 1, 2013 on Clopidogrel
Products or Irbesartan Products.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

3



--------------------------------------------------------------------------------

“Irbesartan Product” means: (a) a product with the sole active ingredient
Irbesartan, in finished form, marketed under the trademarks Aprovel®, Karvea®
and Avapro® or any trademark that is confusingly similar to or that is a
replacement for any such trademark; and (b) a product (an “Identified Irbe FDC”)
which contains as the only active ingredients the combination of Irbesartan with
Hydrochlorothiazide, in finished form, marketed under the trademarks CoAprovel®,
Avalide® and Karvezide® or any trademark that is confusingly similar to or that
is a replacement for any such trademark. For the avoidance of doubt, Irbesartan
Products shall exclude any Fixed Dose Combination Products.

“Lease Agreement” means the Business Lease Agreement between the SNC Partnership
and Sanofi Winthrop Industrie, dated as of the date hereof.

“New IP Agreement” means the FDC Intellectual Property License Agreement between
Sanofi and BMS, dated as of the date hereof.

“Person” means any individual, partnership, firm, corporation, société anonyme,
société en nom collectif, société en participation, société par actions
simplifiée, limited liability company, joint venture, association, trust or
other entity or any government or any agency or political subdivision thereof,
as well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the U.S. Securities Exchange Act of 1934, as amended.

“Product” means a Clopidogrel Product or an Irbesartan Product and “Products”
means both a Clopidogrel Product and an Irbesartan Product.

“Territory A” means the countries and geographic areas described and listed in
Schedule 1A attached hereto.

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

“U.S.” or “United States” means any State or Commonwealth of the United States
of America, the District of Columbia, Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa and any other territory, possession or military base of the
United States of America.

1.2 Additional Defined Terms. The following additional defined terms shall have
the meanings set forth in the sections of this Agreement listed below:

 

Defined Term

   Section Where Defined

Agreement

   Preamble

Alliance Support Agreement

   Recitals

BMS

   Preamble

Clopidogrel

   Recitals

Clopidogrel License Agreement

   Recitals

Definitive Agreement

   Recitals

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

4



--------------------------------------------------------------------------------

Defined Term

   Section Where Defined

Development Agreement

   Recitals

Development Royalty

Dispute

Dispute Resolution Notice

   4.1


7.3

7.3

Force Majeure

   7.14

ICC

   7.3

IFRS

   1.1

Irbesartan

   Recitals

Irbesartan License Agreement

   Recitals

License Termination Date

   5.2

Notices

   7.1

Original Agreement

   Recitals

Party

   Preamble

Sanofi

   Preamble

SNC Partnership

   Preamble

Sterling

   Recitals

ARTICLE 2

GRANT OF LICENSE

2.1 License Grant. Subject to the terms and conditions of this Agreement, Sanofi
and BMS each separately grant to the SNC Partnership an exclusive license for
the term hereof in their respective undivided one-half direct ownership interest
in the Developed Know-How, and the SNC Partnership hereby accepts, an exclusive
license for the term hereof under the Developed Know-How, to make, have made,
sell, offer for sale and import the Products in Territory A; provided, however,
that the foregoing exclusivity shall not apply to Sanofi and BMS to the extent
of their respective rights under the New IP Agreement with respect to Fixed Dose
Combination Products and the manufacture of Irbesartan Products as set forth
therein, and each of Sanofi and BMS retain all of their respective rights under
the Developed Know-How with respect to Fixed Dose Combination Products, subject
to the licenses granted under the New IP Agreement.

2.2 No Transfer. The SNC Partnership hereby acknowledges and agrees that this
Agreement does not, and shall not be deemed to, transfer any proprietary
ownership interest whatsoever to the SNC Partnership in or to the Developed
Know-How. Nothing herein shall give the SNC Partnership any right, title or
interest in or to any of the Developed Know-How, except the rights granted
pursuant to this Agreement.

2.3 No Implicit Rights. All of the rights granted hereunder are explicitly
stated herein and nothing in this Agreement shall be construed to grant any
implied rights whatsoever to the SNC Partnership in or to the Developed
Know-How.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

5



--------------------------------------------------------------------------------

2.4 Goodwill. The SNC Partnership hereby acknowledges that all goodwill
connected with the Sanofi and BMS corporate names shall inure to the benefit of
Sanofi and BMS, as the case may be, and the SNC Partnership shall not take any
action that may be detrimental to such goodwill.

2.5 Corporate Name Authorization. The SNC Partnership, Sanofi and its Affiliates
shall be permitted to use the BMS Brands (as defined in the Definitive
Agreement) pursuant to and in accordance with Section 7.1 of the Definitive
Agreement.

2.6 Location-Gérance. For the avoidance of doubt, Sections 2.2—2.4 hereof shall
not prevent the SNC Partnership from leasing its business pursuant to the Lease
Agreement.

ARTICLE 3

SUB-LICENSE

3.1 General Sub-License. The SNC Partnership shall not, without the prior
written consent of both Sanofi and BMS, sub-license any of its rights and
obligations under this Agreement, except as permitted under, and subject to the
terms of, the Lease Agreement.

3.2 Termination of Sub-License. Sanofi and BMS each shall have the right to
require the SNC Partnership to terminate any sub-license of rights hereunder in
the event that the sub-licensee fails to comply in any material respect with, or
takes any action contrary to, the terms of such sub-license, and such
sub-licensee has failed to remedy such non-compliance within thirty (30) days
from its receipt of written notice thereof from Sanofi, BMS or the SNC
Partnership.

ARTICLE 4

CONSIDERATION

4.1 Development Royalty. In consideration of the rights and licenses granted
hereunder, the SNC Partnership shall pay, or shall cause to be paid, for the
term of this Agreement the following aggregate amounts as a development royalty
(each a “Development Royalty”), provided that, with respect to BMS, such royalty
payments shall cease as of December 31, 2018 and the license granted by BMS to
the SNC Partnership under this Agreement shall become [*] and [*] as of such
date:

(i) To each of Sanofi and BMS, an amount equal to [*] of IFRS Net Sales of
Irbesartan Products in Territory A; and

(ii) To each of Sanofi and BMS, an amount equal to [*] of IFRS Net Sales of
Clopidogrel Products in Territory A.

4.2 Payment. For the term of this Agreement, the SNC Partnership shall pay or
cause to be paid to each of Sanofi and BMS all amounts due hereunder on a
quarterly basis within sixty (60) days of the end of each calendar quarter. Each
such payment shall be accompanied by an accurate statement of the amount of IFRS
Net Sales of the Products in Territory A, broken down Product-by-Product, during
such calendar quarter and the calculation of all payments to be made to each of
Sanofi and BMS for such calendar quarter.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

6



--------------------------------------------------------------------------------

4.3 Method of Payment. (a) All payments to be made hereunder shall be made by
wire transfer in immediately available funds, and shall be made in euros to the
respective bank accounts of Sanofi and BMS as notified to the SNC Partnership by
the relevant Party, unless the Parties agree to settle such payments through
other means.

(b) Amounts due from the SNC Partnership to BMS or Sanofi in respect of sales
based on a currency other than Euros shall be converted to Euros using the
methodology determined for such purpose by Licensor in calculating IFRS Net
Sales.

4.4 Records. The SNC Partnership shall maintain (i) books, records and accounts
which accurately and fairly reflect, in reasonable detail, the IFRS Net Sales of
the Products in Territory A and (ii) an adequate system of internal accounting
controls. All books, records and accounts referred to in clause (i) above shall
be maintained for not less than [*] or for such longer period if and as required
by applicable law, following the date of the sales constituting the IFRS Net
Sales and shall be made available for reasonable review upon request by Sanofi
and/or BMS.

4.5 Taxes. All payments due under this Agreement shall be paid in full without
deduction, except for taxes (if any) required to be withheld by applicable law
in Territory A with respect to such payments. In the event the SNC Partnership
is required under applicable law to withhold any tax to the revenue authorities
in any country in Territory A regarding any payment to Sanofi and/or BMS, the
amount of such tax shall be deducted by the SNC Partnership and paid to the
relevant revenue authority, and the SNC Partnership shall notify the relevant
Party thereof and shall promptly furnish to such Party all copies of any tax
certificate or other documentation evidencing such withholding. In the event
that any such tax shall subsequently be found to be due, payment of such tax
shall be the responsibility of Sanofi or BMS, as the case may be.

ARTICLE 5

TERM; TERMINATION

5.1 Term; Termination. (a) The term of this Agreement, with respect to each
Product, shall commence on the date hereof and shall expire on December 31,
2018. Thereafter, this Agreement shall be automatically renewed for successive
three-year terms, respectively.

(b) The Parties may cause the early termination of this Agreement by the mutual
written consent of each of the Parties.

(c) Either BMS or Sanofi shall have the right to declare termination of this
Agreement upon Notice to the other Parties, following the first to occur of:

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

7



--------------------------------------------------------------------------------

(i) such other Party shall have (A) voluntarily commenced any proceeding or
filed any petition seeking relief under Title 11 of the United States Code, Book
VI of the French Commercial Code (legislative part as well as regulatory part)
or any other bankruptcy, insolvency or similar law of the United States, any
state thereof, the French Republic or any other applicable jurisdiction,
(B) applied for or consented to the appointment of a receiver, trustee,
custodian, sequestrator, conciliator, administrator or similar official for it
or for all or substantially all of its property, (C) filed an answer admitting
the material allegations of a petition filed against or in respect of it in any
such proceeding, (D) made a general assignment for the benefit of creditors of
all or substantially all of its assets, (E) become unable generally, or admitted
in writing its inability to, pay all or substantially all of its debts as they
become due or (F) taken corporate action for the purpose of effecting any of the
foregoing; or

(ii) an involuntary proceeding shall have been commenced or any involuntary
petition shall have been filed in a court of competent jurisdiction seeking
(A) relief in respect of such other Party, or of its property, under Title 11 of
the United States Code, Book VI of the French Commercial Code (legislative part
as well as regulatory part) or any other bankruptcy, insolvency or similar law
of the United States, any state thereof, the French Republic or any other
applicable jurisdiction, (B) the appointment of a receiver, trustee, custodian,
sequestrator, conciliator, administrator or similar official for such other
Party or for all or substantially all of its property or (C) the winding-up or
liquidation of such other Party; and such proceeding or petition shall have
continued undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall have continued unstayed and in effect for
thirty (30) days.

5.2 Consequences of Termination.

(a) Upon the expiration or early termination of this Agreement pursuant to
Section 5.1 hereof (the “License Termination Date”):

(i) the SNC Partnership shall cease, and shall cause each sub-licensee (if any)
to cease, all activities related to the Developed Know-How; and

(ii) the SNC Partnership shall pay in full all amounts due to Sanofi and/or BMS
hereunder within ten (10) days after the final determination of IFRS Net Sales
for such period, including the License Termination Date, pursuant to Sections
4.2, 4.3 and 4.5 hereof which shall survive until the full payment of all
amounts under this clause (ii).

(b) Expiration or early termination of this Agreement pursuant to this Article 5
shall be without prejudice to any rights which shall have accrued to the benefit
of any Party prior to such expiration or termination. Such expiration or
termination shall not relieve any Party from its obligations which are expressly
indicated to survive the expiration or termination of this Agreement. All of the
Parties’ rights and obligations under this subclause (b) and under Sections 4.4,
4.5, 5.2 and 7.2—7.4 and Article 6 hereof shall survive such expiration or
termination for the applicable period.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

8



--------------------------------------------------------------------------------

ARTICLE 6

CONFIDENTIALITY

All of the data, material and information exchanged by the Parties hereunder or
related hereto (including, without limitation, the Developed Know-How) shall be
subject to the confidentiality provisions of the Definitive Agreement as set
forth in Section 8.8 thereof.

ARTICLE 7

MISCELLANEOUS

7.1 Notices. All notices, requests or other communications hereunder
(collectively, “Notices”) shall be in writing, shall be in the English language
and shall be given or made by delivery in person, by courier service, by
facsimile (with receipt confirmed) or by registered or certified mail (return
receipt requested, with postage prepaid) to the respective Parties at the
following addresses:

If to Sanofi, to:

Sanofi

54, rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

with a copy to:

Weil Gotshal & Manges

767 Fifth Avenue

New York NY 10153

Attention: [omitted]

Facsimile: 212 310 8007

If to BMS, to:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

9



--------------------------------------------------------------------------------

Attention: Vice President and Associate General Counsel, Transactional Practice
Group

Facsimile: (1-609) 252-7680

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007 USA

Attention: [omitted]

Facsimile: (212) 230-8888

If to the SNC Partnership, to:

Sanofi Pharma Bristol-Myers Squibb

54, rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

with a copy to:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attention: Vice President and Associate General Counsel, Transactional Practice
Group

Facsimile: (1-609) 252-7680

or to such other address or facsimile number as hereafter shall be furnished as
provided in this Section 7.1 by any Party hereto to the other Parties hereto.
All Notices given to any Party in accordance with this Section 7.1 shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by facsimile, or on the date ten (10) business
days after dispatch by certified or registered mail (postage prepaid) if mailed.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

10



--------------------------------------------------------------------------------

7.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, United States of America,
without regard to the choice of law principles that might otherwise be applied
in such jurisdiction.

7.3 Dispute Resolution.

(a) Negotiation and Notice. In the event of any dispute, claim, controversy or
disagreement (each, a “Dispute”) arising out of, in connection with or relating
to this Agreement including any question regarding this Agreement’s existence,
validity or termination, the Parties shall first seek resolution of such Dispute
by negotiation between their respective senior management. Such negotiation
shall be deemed to commence upon the service by either Sanofi or BMS upon the
other of a written notice (a “Dispute Resolution Notice”) under this
Section 7.3(a).

(b) If a Dispute subject to negotiation under Section 7.3(a) is not finally
resolved within thirty (30) days following receipt by either Sanofi or BMS of a
Dispute Resolution Notice, the Dispute shall be finally resolved by arbitration
under the Rules of Arbitration of the International Chamber of Commerce (the
“ICC”). The arbitral tribunal shall be composed of three (3) arbitrators. Each
of Sanofi and BMS shall nominate one (1) arbitrator. The two (2) arbitrators so
nominated shall nominate the presiding arbitrator. If either Sanofi or BMS fails
to nominate an arbitrator in its Request for Arbitration or within thirty
(30) days of receiving written notice of the nomination of an arbitrator by the
other Party, such arbitrator shall be appointed by the ICC Court. If the two
(2) arbitrators to be nominated by Sanofi and BMS fail to agree upon a third
arbitrator within thirty (30) days of the nomination of the second arbitrator,
the third arbitrator shall be appointed by the ICC Court. The place of
arbitration shall be Paris, France and the language of the arbitration shall be
English. Notwithstanding any provision to the contrary in the ICC Rules of
Arbitration, each Party shall bear its own costs and expenses relating to such
arbitration and all related proceedings, including fees for legal
representation. Each Party shall continue to perform its respective obligations
under this Agreement and this Agreement shall remain in effect while the Dispute
is being resolved. The Parties agree that any dispute arising out of or relating
to this Agreement, the Definitive Agreement, or the Settlement Agreement
(including the China Opt-Out Letter) or any Alliance Agreement (as such terms
are defined in the Definitive Agreement) shall be resolved in a single
arbitration before the ICC, regardless of how many parties or agreements are
implicated, and specifically waive any argument that a dispute arising out of or
relating to this Agreement shall be resolved in multiple arbitrations before the
ICC.

7.4 Specific Performance. Each Party agrees that the Developed Know-How is
unique, and each Party hereby acknowledges and agrees that it and the other
Parties would be damaged irreparably if any of the provisions of this Agreement
are not performed in accordance with their specific terms or otherwise are
breached. Accordingly, each Party shall be entitled to seek specific performance
and/or interim relief, and agrees that the arbitral tribunal constituted under
Section 7.3(b) shall have the power to order specific performance or grant
provisional, interim, or conservatory measures, including but not limited to
provisional injunctive relief. The Parties undertake to comply forthwith with
any such provisional, interim, or conservatory

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

11



--------------------------------------------------------------------------------

measures ordered by the arbitral tribunal and agree that such measures may, to
the extent not precluded by applicable law, be enforceable as a final award in
any court of competent jurisdiction. For the avoidance of doubt, nothing in this
provision shall prevent any Party from seeking conservatory or interim measures,
including, but not limited to, temporary restraining orders or preliminary
injunctions or their equivalent, from any court of competent jurisdiction before
the arbitral tribunal is constituted under Section 7.3(b) or, thereafter, upon
the order of the arbitral tribunal.

7.5 No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Parties (including the partners of the SNC
Partnership, each in its capacity as partner thereof) and permitted
sub-licensees and assigns, and nothing herein, express or implied, is intended
to, or shall confer upon, any other Person any legal or equitable right, benefit
or remedy of any nature whatsoever.

7.6 Assignment.

(a) No Party hereto may assign any of its rights or obligations to a Third Party
under this Agreement without the prior written consent of the other Parties and
any assignment without such consent shall be null and void and of no effect.
Each Party may assign any of its rights or obligations under this Agreement to
an Affiliate of such Party without the written consent of the other Parties,
provided that the assigning Party shall remain liable for its Affiliate’s
performance hereunder.

(b) In no event shall the SNC Partnership or its Affiliates be restricted in
their ability to appoint distributors for Products or to sublicense their rights
hereunder in accordance with the terms hereof, so long as such appointment or
sublicensing does not or would not reasonably be expected to result in an
assignment in violation of this Section 7.6. Notwithstanding the foregoing,
Sanofi and its Affiliates shall be permitted to assign this Agreement without
BMS’s consent in connection with any divestiture permitted under Section 12.7 of
the Definitive Agreement.

7.7 Severability. If any term or other provision hereof is held to be invalid,
illegal or incapable of being enforced by applicable law or public policy, all
other terms and provisions hereof shall nevertheless remain in full force and
effect so long as the economic effect or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

7.8 Waivers and Amendments. No modification of or amendment to this Agreement
shall be valid unless (i) in a writing signed by the Parties referring
specifically to this Agreement and stating the Parties’ intention to modify or
amend the same and (ii) BMS has provided its prior written consent to such
modification or amendment. Any waiver of any term or condition

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

12



--------------------------------------------------------------------------------

of this Agreement shall be in a writing signed by the Party sought to be charged
with such waiver referring specifically to the term or condition to be waived,
and no such waiver shall be deemed to constitute the waiver of any other breach
of the same or of any other provision hereof.

7.9 Headings. All titles and captions contained in this Agreement are for the
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.

7.10 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter contained herein and all prior
agreements relative thereto which are not contained herein are hereby
terminated.

7.11 No Partnership or Joint Venture. This Agreement is not intended to create,
and nothing contained herein shall be construed to create an association, joint
venture, trust or partnership, or to impose a trust or partnership covenant,
obligation or liability on or with regard to the other Party. Each Party shall
be severally responsible for its own covenants, obligations and liabilities as
herein provided. Other than the SNC Partnership: (i) no Party shall be under the
control of, or shall be deemed to control any other Party; (ii) no Party is the
legal representative, agent, joint venturer or employee of the other Party with
respect to this Agreement for any purpose whatsoever, and no Party shall have
the right or power to bind the other Party; and (iii) no Party has the right or
authority to assume or create any obligations of any kind or to make any
representation or warranty on behalf of any other Party, whether express or
implied, or to bind any other Party in any respect whatsoever. The provisions of
this Agreement are intended only for the regulation of relations between the
Parties. This Agreement is not intended for the benefit of non-Party creditors,
and no rights are granted to non-Party creditors under this Agreement.

7.12 Governing Language. The Parties acknowledge that this Agreement may be
translated into the French language. The Parties agree that this English
language version shall in all respects be the controlling version of this
Agreement.

7.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same agreement.

7.14 Force Majeure. No Party shall be in default under this Agreement, or shall
have any obligation to the other Party, if such Party is unable to perform under
this Agreement by reason of act of God, fire, flood, strike, national emergency
or other contingency beyond its reasonable control (a “Force Majeure”). Such
Party shall give the other Party prompt notice of any interruption of
performance on account of Force Majeure, and of the resumption of such
performance, and shall keep the other Party informed on a current basis as to
the steps being taken to remove, and the anticipated time of removal of, the
circumstances resulting in such Force Majeure. Notwithstanding the foregoing,
nothing in this Section 7.14 shall excuse or suspend the obligation to make any
payment due under this Agreement in the manner and at the time provided herein.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

13



--------------------------------------------------------------------------------

7.15 Definitive Agreement. For so long as (i) the SNC Partnership is a party to
this Agreement and (ii) BMS retains any direct or indirect ownership interest in
the SNC Partnership, in the event of any conflict or inconsistency between any
provision of this Agreement and the terms of the Definitive Agreement, the
Definitive Agreement shall govern with respect to such provision.

[Remainder of Page Intentionally Left Blank]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first written above.

 

SANOFI     SANOFI PHARMA BRISTOL-MYERS SQUIBB       Represented by: By:   /s/
Thierry Saugier     SANOFI PARTICIPATIONS  

Name: Thierry Saugier

Title:   Authorized representative

    By:   /s/ Thierry Saugier         Name: Thierry Saugier BRISTOL-MYERS SQUIBB
COMPANY       Title:   Authorized representative               Witnessed by: By:
  /s/ Katherine Kelly         Name: Katherine Kelly     BMS INVESTCO S.A.S.  
Title:   Assistant Secretary             By:   /s/ Jean-Christophe Barland      
  Name: Jean-Christophe Barland         Title:   CEO

[Signature Page to Amended and Restated Territory A Know-How License]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1A

TERRITORY A1

For Clopidogrel Products:

 

- Austria

- France (metropolitan)

- Belgium

- Cyprus

- Denmark

- Finland

- Germany

- Greece

- Hong-Kong

- Iceland

- Ireland

- Israel

- Italy

- Korea

- Norway

- United Kingdom

- the Netherlands

- Portugal

- Spain

- Sweden

- Switzerland

- Taiwan

For Irbesartan Products:

 

- France (including overseas territories)

- Belgium

- Germany

- Greece

- Italy

- United Kingdom

- the Netherlands

- Portugal

- Spain

- Switzerland

 

1  Territory A will be deemed to include any new country created by the
division, consolidation or name change of the countries listed below.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION